UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1752


ANTHONY ANTHA SMITH,

                Plaintiff - Appellant,

          v.

CHARLES A. MCCLURE,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:10-cv-00022-nkm)


Submitted:   September 28, 2010           Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Antha Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Antha Smith appeals the district court’s order

dismissing his patent infringement action for failure to state a

claim.      We    have   reviewed   the       record   and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Smith v. McClure, No. 6:10-cv-00022-nkm (W.D.

Va. June 8, 2010).          We dispense with oral argument because the

facts    and     legal   contentions   are      adequately     presented     in   the

materials      before    the   court   and      argument     would   not    aid   the

decisional process.



                                                                            AFFIRMED




                                          2